The plaintiff in error, hereinafter called defendant, was convicted in the county court of Lincoln county on a charge of having the unlawful possession of whisky, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail.
The record discloses that at the time charged certain officers with a search warrant went to the residence of defendant and made a search, finding about a quart of whisky. There was considerable evidence that this place of residence was a place where persons both black and white resorted for the purpose of buying and drinking intoxicating liquor, and also that it bore a reputation as a place where liquors were sold.
The principal contention made is that the evidence is insufficient, and that the court erred in admitting evidence of the reputation of the place. A predicate having been laid by showing the residence of defendant was a place of resort, the evidence of reputation was admissible.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur. *Page 92